Citation Nr: 1713114	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-42 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service aggravation of bilateral pes planus.

2.  Entitlement to service connection for left ankle tendonitis, as secondary to pes planus. 

3.  Entitlement to service connection for right ankle tendonitis, as secondary to pes planus. 

4.  Entitlement to service connection for a left knee disorder, as secondary to pes planus. 

5.  Entitlement to service connection for a neck disorder, as secondary to pes planus. 

6.  Entitlement to service connection for a back disorder, as secondary to pes planus. 

7.  Entitlement to service connection for a left hip disorder, as secondary to pes planus. 

8.  Entitlement to service connection for a right hip disorder, as secondary to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

VA first denied the Veteran disability compensation for pes planus in December 2002.  The Veteran submitted a Notice of Disagreement with this decision in January 2003.  VA issued a Statement of the Case in February 2004.  The Veteran did not perfect his appeal, nor did he submit new and material evidence within one year of this rating decision, so the December 2002 rating decision became final.  
The Veteran again claimed service connection for pes planus in January 2008.  VA properly styled the claim as one requiring new and material evidence.  In July 2012, the Board found the Veteran had submitted new and material evidence to merit reopening his claim.  

Upon further review, the Board has restyled the pes planus claim as one of service aggravation as it will discuss below.

The Board most recently remanded the claims for an addendum to the July 2012 VA compensation examination.  VA examined the Veteran again in January 2016.  Thus, VA has completed the requested development and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1. Bilateral pes planus was noted at service entry.

2. The Veteran's preexisting bilateral pes planus did not permanently increase in severity during service.

3. The Veteran's secondary service connection claims lack the factual predicate upon which to consider the claims.


CONCLUSIONS OF LAW

1. The criteria for service aggravation for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2. The criteria for secondary service connection for the left ankle; right ankle; left knee; neck; back; left hip; and right hip claims have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in October 2009, July 2012, and January 2016.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a VA Travel Board Hearing in June 2011before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to these claims during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016). 

Legal Principles

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.

Bilateral Pes Planus

The Veteran contends that his preexisting bilateral pes planus worsened (beyond the natural progression of the disease) during and since service separation.  

The Veteran was diagnosed with "mild pes planus" during his induction physical in June 1968.  Therefore, his pes planus was "noted" at entrance into service, and the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.
As the Veteran's pre-existing bilateral pes planus was noted at the time of entry into service, service connection for bilateral pes planus may be granted only if it is shown that the bilateral pes planus worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting bilateral pes planus is shown to have increased in severity during active service. In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The evidence does not show that the Veteran's preexisting bilateral pes planus that was noted at entrance into service increased in severity during service.  

First, in his April 1970 Report of Medical Examination, the Veteran stated "To the best of my knowledge I am in the best of health."  Additionally, he stated that he did not then have, or ever have, "foot trouble."  Second, while the October 2009 and July 2012 VA examiners did not opine on the question of aggravation, the January 2016 examiner did.  He opined that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness because the Veteran's April 1970 separation examination "was negative for abnormalities."  Third, the Veteran has not submitted any evidence to suggest service aggravated his pes planus.  The Veteran has consistently stated that a November 2003 treatment record from Dr. N.R. establishes the requisite nexus.  However, the 2003 record does not address pes planus.  At best, it discusses a purported "calcaneal fracture" that the Veteran reported to Dr. N.R., but one which Dr. N.R. did not confirm occurred.  

Based on the foregoing, the Veteran's pes planus did not increase in severity during service.  Because the evidence does not demonstrate worsening of pes planus during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's pre-existing bilateral pes planus that was noted upon service entrance did not increase in severity during (i.e., was not aggravated by) service as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 . Because aggravation by service of the preexisting bilateral pes planus is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service aggravation for bilateral pes planus must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Secondary Service Connection Claims

The Veteran has claimed Issues 2-8 on the title page as secondary to pes planus.

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Because the Board is denying the pes planus claim, the Veteran's secondary service connection claims fail because they lack the factual predicate of a service-connected disability.  

ORDER

Entitlement to service aggravation of bilateral pes planus is denied.

Entitlement to service connection for left ankle tendonitis, as secondary to pes planus, is denied. 

Entitlement to service connection for right ankle tendonitis, as secondary to pes planus, is denied. 

Entitlement to service connection for a left knee disorder, as secondary to pes planus, is denied. 

Entitlement to service connection for a neck disorder, as secondary to pes planus, is denied. 

Entitlement to service connection for a back disorder, as secondary to pes planus, is denied. 

Entitlement to service connection for a left hip disorder, as secondary to pes planus, is denied. 

Entitlement to service connection for a right hip disorder, as secondary to pes planus, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


